       Case 3:14-cv-05266-VC Document 314-1 Filed 04/01/19 Page 1 of 9




Michael F. Ram, CSB #104805
Email: mram@robinskaplan.com
ROBINS KAPLAN LLP
2440 West El Camino Real, Suite 100
Mountain View, California 94040
Telephone: (650) 784-4040
Facsimile: (650) 784-4041

[Additional Counsel Appear on Signature Page]

Attorneys for Plaintiffs



                                 U.S. DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
                               SAN FRANCISCO DIVISION

KAREN SOLBERG, NANCY MORIN, and
NARISHA BONAKDAR, on their own behalf
and on behalf of others similarly situated,     NO. 3:14-cv-05266-VC

                                                TABLE OF EXHIBITS
                       Plaintiffs,
                                                Honorable Vince Chhabria
       v.
                                                CLASS ACTION
VICTIM SERVICES, INC., d/b/a
CorrectiveSolutions, NATIONAL
                                                DEMAND FOR TRIAL BY JURY
CORRECTIVE GROUP, INC., d/b/a
CorrectiveSolutions, AMERICAN JUSTICE
                                                DATE:     July 11, 2019
SOLUTIONS, INC., d/b/a CorrectiveSolutions,
                                                TIME:     10:00 a.m.
BIRCH GROVE HOLDINGS, INC., MATS
                                                LOCATION: Courtroom 4 - 17th Floor
JONSSON and KARL THOMAS JONSSON,

                       Defendants.




TABLE OF EXHIBITS - 1
CASE NO. 3:14-CV-05266-VC
        Case 3:14-cv-05266-VC Document 314-1 Filed 04/01/19 Page 2 of 9




 Exhibit              Declarant                    Description of Exhibit
  No.
   1        Arons Decl, ECF No. 226-1    Initial form letter Defendants sent to check
                                         writers in Alameda County, labeled DEF
                                         000363-366
    2       Arons Decl, ECF No. 226-2    Initial form letter Defendants sent to check
                                         writers in Calaveras County, labeled DEF
                                         000479-483
    3       Arons Decl, ECF No. 226-3    Initial form letter Defendants sent to check
                                         writers in Colusa County, labeled DEF
                                         000593-596
    4       Arons Decl, ECF No. 226-4    Initial form letter Defendants sent to check
                                         writers in Contra Costa County, labeled
                                         DEF 000701-707
    5       Arons Decl, ECF No. 226-5    Initial form letter Defendants sent to check
                                         writers in El Dorado County, labeled DEF
                                         000060-65
    6       Arons Decl, ECF No. 226-6    Initial form letter Defendants sent to check
                                         writers in Fresno County, labeled DEF
                                         001055-1059
    7       Arons Decl, ECF No. 226-7    Initial form letter Defendants sent to check
                                         writers in Glenn County, labeled DEF
                                         001103-1107
    8       Arons Decl, ECF No. 226-8    Initial form letter Defendants sent to check
                                         writers in Imperial County, labeled DEF
                                         001281-1285
    9       Arons Decl, ECF No. 226-9    Initial form letter Defendants sent to check
                                         writers in Los Angeles County, labeled DEF
                                         001390-1395
    10      Arons Decl, ECF No. 226-10   Initial form letter Defendants sent to check
                                         writers in Madera County, labeled DEF
                                         001621-1624
    11      Arons Decl, ECF No. 226-11   Initial form letter Defendants sent to check
                                         writers in Marin County, labeled DEF
                                         001730-1732
    12      Arons Decl, ECF No. 226-12   Initial form letter Defendants sent to check
                                         writers in Mariposa County, labeled DEF
                                         001834-1837
    13      Arons Decl, ECF No. 226-13   Initial form letter Defendants sent to check
                                         writers in Merced County, labeled DEF
                                         001956-1959
    14      Arons Decl, ECF No. 226-14   Initial form letter Defendants sent to check
                                         writers in Modoc County, labeled DEF
                                         002067-2071




TABLE OF EXHIBITS - 2
CASE NO. 3:14-CV-05266-VC
      Case 3:14-cv-05266-VC Document 314-1 Filed 04/01/19 Page 3 of 9




    15     Arons Decl, ECF No. 226-15   Initial form letter Defendants sent to check
                                        writers in Monterey County, labeled DEF
                                        002181-2184
    16     Arons Decl, ECF No. 226-16   Initial form letter Defendants sent to check
                                        writers in Napa County, labeled DEF
                                        002289-2292
    17     Arons Decl, ECF No. 226-17   Initial form letter Defendants sent to check
                                        writers in Nevada County, labeled DEF
                                        002398-2401
    18     Arons Decl, ECF No. 226-18   Initial form letter Defendants sent to check
                                        writers in Orange County, labeled DEF
                                        002506-2511
    19     Arons Decl, ECF No. 226-19   Initial form letter Defendants sent to check
                                        writers in Placer County, labeled DEF
                                        002677-2682
    20     Arons Decl, ECF No. 226-20   Initial form letter Defendants sent to check
                                        writers in Riverside County, labeled DEF
                                        002792-2797
    21     Arons Decl, ECF No. 226-21   Initial form letter Defendants sent to check
                                        writers in San Bernardino County, labeled
                                        DEF 002972-2977
    22     Arons Decl, ECF No. 226-22   Initial form letter Defendants sent to check
                                        writers in San Joaquin County, labeled DEF
                                        003015-3018
    23     Arons Decl, ECF No. 226-23   Initial form letter Defendants sent to check
                                        writers in San Mateo County, labeled DEF
                                        003129-3133
    24     Arons Decl, ECF No. 226-24   Initial form letter Defendants sent to check
                                        writers in Santa Barbara County, labeled
                                        DEF 003245-3249
    25     Arons Decl, ECF No. 226-25   Initial form letter Defendants sent to check
                                        writers in Santa Clara County, labeled DEF
                                        003310-3314
    26     Arons Decl, ECF No. 226-26   Initial form letter Defendants sent to check
                                        writers in Sierra County, labeled
                                        DEF003543-3546
    27     Arons Decl, ECF No. 226-27   Initial form letter Defendants sent to check
                                        writers in Siskiyou County, labeled
                                        DEF114512-114516
    28     Arons Decl, ECF No. 226-28   Initial form letter Defendants sent to check
                                        writers in Sonoma County, labeled DEF
                                        003712-3716
    29     Arons Decl, ECF No. 226-29   Initial form letter Defendants sent to check
                                        writers in Stanislaus County, labeled DEF
                                        003827-3830



TABLE OF EXHIBITS - 3
CASE NO. 3:14-CV-05266-VC
        Case 3:14-cv-05266-VC Document 314-1 Filed 04/01/19 Page 4 of 9




    30      Arons Decl, ECF No. 226-30   Initial form letter Defendants sent to check
                                         writers in Tulare County, labeled DEF
                                         003934-3937
    31      Arons Decl, ECF No. 226-31   Initial form letter Defendants sent to check
                                         writers in Tuolumne County, labeled DEF
                                         004042-4045
    1       Terrell Decl                 Initial form letter Defendants sent to check
                                         writers in Santa Cruz County, labeled DEF
                                         114532-4536
    2       Terrell Decl                 Excerpts from Rule 30(b)(6) deposition of
                                         Victim Services, Inc. (testimony by Megan
                                         McClung), taken on February 22, 2017
    3       Terrell Decl                 Excerpts from Rule 30(b)(6) deposition of
                                         Victim Services, Inc. (testimony by Karl
                                         Thomas Jonsson), taken on February 21,
                                         2017
    4       Terrell Decl                 Defendants’ template for the Administrative
                                         Support Services Agreement dated July 9,
                                         2012, labeled DEF 090976-90983
    5       Terrell Decl                 Defendants’ template for the Administrative
                                         Support Services Agreement dated June 9,
                                         2015, labeled DEF090984-90991
    6       Terrell Decl                 Defendants’ contract with Alameda County,
                                         labeled DEF 004406-4416
    7       Terrell Decl                 Excerpts from Rule 30(b)(6) deposition of
                                         National Corrective Group, Inc. (testimony
                                         by Megan McClung)
    8       Terrell Decl                 Contract between Orange County and
                                         Victim Services, Inc., labeled DEF057376-
                                         57398 and DEF114288-114289
    9       Terrell Decl                 Start-Up Packet for Glenn County, labeled
                                         PRR-GLENN_000969–001054
    10      Terrell Decl                 Excerpts from Rule 30(b)(6) deposition of
                                         Victim Services, Inc. (testimony by James
                                         Noland), taken on February 22, 2017
    11      Terrell Decl                 Defendant’s Jurisdiction Detail Report,
                                         labeled DEF 069515–69578
    12      Terrell Decl                 Excerpts from the Rule 30(b)(6) deposition
                                         of National Corrective Group, Inc.
                                         (testimony by Mats Jonsson) taken on
                                         September 27, 2017
    13      Terrell Decl                 Power point presentation that includes on
                                         page 10 Defendants’ “Sample Electronic file
                                         format”




TABLE OF EXHIBITS - 4
CASE NO. 3:14-CV-05266-VC
      Case 3:14-cv-05266-VC Document 314-1 Filed 04/01/19 Page 5 of 9




    14     Terrell Decl                A document titled “Information Systems
                                       Check Import,” which was Exhibit 14 to the
                                       Rule 30(b)(6) Deposition of Victim
                                       Services, Inc.
    15     Terrell Decl                Bad Check Crime Report, El Dorado County
                                       District Attorney
    16     Terrell Decl                Excerpts from the Rule 30(b)(6) deposition
                                       of Victim Services, Inc. (testimony by Karen
                                       Boyd) taken on February 22, 2017
    17     Terrell Decl                Excerpts from the Rule 30(b)(6) deposition
                                       of National Corrective Group, Inc.
                                       (testimony by Karen Boyd) taken on
                                       September 26, 2017
    18     Terrell Decl                Excerpts from the deposition of Gerald
                                       Fineman on behalf of the Riverside County
                                       District Attorney’s Office, taken on
                                       November 1, 2017
    19     Terrell Decl                Excerpts from the deposition of Jeffrey
                                       Wilson on behalf of the Placer County
                                       District Attorney’s Office, taken on October
                                       10, 2017
    20     Terrell Decl                Excerpts from the deposition of Nancy
                                       Anderson on behalf of the El Dorado
                                       County District Attorney’s Office, taken on
                                       December 15, 2015
    21     Terrell Decl                Transcript of DEF 090946, a recording
                                       made by Larry Morse, Merced County
                                       District Attorney
    22     Terrell Decl                CorrectiveSolutions Compliance Services
                                       Training and Policy Manual (version 2014),
                                       labeled DEF000223–349
    23     Terrell Decl                Excerpts from the deposition of Keith
                                       Gardeck on behalf of the Global Payments,
                                       Inc., taken on January 29, 2019
    24     Terrell Decl                Excerpts from the Asset Purchase
                                       Agreement between Defendants National
                                       Corrective Group, Inc., Victim Services,
                                       Inc., and American Justice Solutions, Inc.
                                       labeled DEF004215-4250 and DEF004256-
                                       4261
    25     Terrell Decl                Excerpts from the deposition of Narisha
                                       Bonakdar taken on April 4, 2017




TABLE OF EXHIBITS - 5
CASE NO. 3:14-CV-05266-VC
      Case 3:14-cv-05266-VC Document 314-1 Filed 04/01/19 Page 6 of 9




    26     Terrell Decl                Services Agreement between Victim
                                       Services, Inc. and American Justice
                                       Solutions, Inc. dated June 6, 2014 and
                                       labeled DEF 068676-68681
    27     Terrell Decl                Excerpts from the Rule 30(b)(6) deposition
                                       of Victim Services, Inc. (testimony by Mats
                                       Jonsson) taken on February 23, 2017
    28     Terrell Decl                Excerpts from the deposition of Mats
                                       Jonsson taken on September 27, 2017
    29     Terrell Decl                Mats Jonsson’s Supplemental Objections
                                       and Responses to Plaintiffs’ First Set of
                                       Interrogatories, Interrogatory No. 2, dated
                                       January 29, 2016
    30     Terrell Decl                National Corrective Group, Inc.’s
                                       Supplemental Objections and Responses to
                                       Plaintiffs’ First Set of Interrogatories, dated
                                       January 7, 2016
    31     Terrell Decl                Excerpts from Rule 30(b)(6) deposition of
                                       Victim Services, Inc. (testimony by Karl
                                       Thomas Jonsson), taken on September 25,
                                       2017
    32     Terrell Decl                Management Agreement between Birch
                                       Grove Holdings, Inc. and Victim Services,
                                       Inc., dated June 1, 2015 and labeled DEF
                                       068693-68699
    33     Terrell Decl                Victim Services, Inc.’s Supplemental
                                       Objections and Responses to Plaintiffs’ First
                                       Set of Interrogatories, dated March 18, 2016
    34     Terrell Decl                Excerpts from Rule 30(b)(6) deposition of
                                       National Corrective Group, Inc. (testimony
                                       by James Noland), taken on September 27,
                                       2017
    35     Terrell Decl                Pending Checks email from Kristy Silguero,
                                       dated August 7, 2014, labeled PRR-
                                       FRESNO-DA_001199-2200
    36     Terrell Decl                Pending Checks email from Kristy Silguero,
                                       dated June 26, 2012, labeled PRR-
                                       GLENN_00348-350
    37     Terrell Decl                Initial Official Notice letter, received by
                                       Narisha Bonakdar, dated June 13, 2014
    38     Terrell Decl                A spreadsheet produced by Defendants
                                       showing the number of check writers that
                                       received an initial letter, who paid any
                                       portion of a fee to Defendants, who paid all
                                       fees in full, who completed the Financial



TABLE OF EXHIBITS - 6
CASE NO. 3:14-CV-05266-VC
        Case 3:14-cv-05266-VC Document 314-1 Filed 04/01/19 Page 7 of 9




                                         Accountability Class, and whose files were
                                         forwarded to the district attorneys’ officers,
                                         labeled Exhibit 33 from the Rule 30(b)(6)
                                         deposition of Victim Services, Inc.
    39      Terrell Decl                 Payment Receipts and Class Survey
                                         Defendants sent to Plaintiff Bonakdar,
                                         labeled DEF00019, DEF00022, DEF00019,
                                         DEF00024, DEF00031, DEF00033-34
    40      Terrell Decl                 Orange County District Attorney Bad Check
                                         Restitution Program, Prosecution Review
                                         Criteria, labeled DEF 005176
    1       Morin Decl                   Check No. 3015 to Safeway, dated
                                         September 10, 2014, in the amount of
                                         $165.87
    2       Morin Decl                   Official Notice from Placer County District
                                         Attorney Bad Check Restitution Program,
                                         dated December 10, 2014
    3       Morin Decl                   Initial letter to Placer County Bad Check
                                         Restitution Program, dated December 15,
                                         2014
    4       Morin Decl                   Failure to Respond letter from Placer
                                         County District Attorney Bad Check
                                         Restitution Program, dated December 26,
                                         2014
    5       Morin Decl                   Second letter to Placer County Bad Check
                                         Restitution Program, dated January 7, 2015
    6       Morin Decl                   Second Notice of Failure to Comply letter
                                         from Placer County District Attorney Bad
                                         Check Restitution Program, dated January
                                         27, 2015
    7       Morin Decl                   Third Notice of Failure to Comply letter
                                         from Placer County District Attorney Bad
                                         Check Restitution Program, dated February
                                         23, 2015
    8       Morin Decl                   Official Notice from Placer County District
                                         Attorney Bad Check Restitution Program,
                                         dated May 19, 2010
    9       Morin Decl                   Letter from Golden 1 Credit Union to Placer
                                         County District Attorney Bad Check
                                         Restitution Program, dated May 29, 2010
    1       Solberg Decl                 Check No. 106 to Freeway Insurance, dated
                                         April 18, 2013, in the amount of $75
    2       Solberg Decl                 Official Notice from Orange County District
                                         Attorney Bad Check Restitution Program,
                                         dated October 22, 2013



TABLE OF EXHIBITS - 7
CASE NO. 3:14-CV-05266-VC
        Case 3:14-cv-05266-VC Document 314-1 Filed 04/01/19 Page 8 of 9




    3       Solberg Decl                 Failure to Respond letter from Orange
                                         County District Attorney Bad Check
                                         Restitution Program, dated November 6,
                                         2013
    4       Solberg Decl                 Second Notice of Failure to Comply letter
                                         from Orange County District Attorney Bad
                                         Check Restitution Program, dated December
                                         13, 2013
    5       Solberg Decl                 Third Notice of Failure to Comply letter
                                         from Orange County District Attorney Bad
                                         Check Restitution Program, dated January
                                         13, 2014
    6       Solberg Decl                 Final Warning letter from Orange County
                                         District Attorney Bad Check Restitution
                                         Program, dated February 11, 2014
    1       Munson Report                Curriculum vitae of Jeffrey Munson
    1       Fineman Decl                 Pending Check email from Victim Services
                                         dated August 1, 2017, which was Exhibit
                                         136 to the Deposition of Gerald Fineman on
                                         behalf of the Riverside County District
                                         Attorney’s Office.




TABLE OF EXHIBITS - 8
CASE NO. 3:14-CV-05266-VC
      Case 3:14-cv-05266-VC Document 314-1 Filed 04/01/19 Page 9 of 9




                                 CERTIFICATE OF SERVICE

       I, Beth E. Terrell, hereby certify that on April 1, 2019, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system which will send notification to

all registered CM/ECF users:

              Michael A. Taitelman, CSB #156254
              Email: mtaitelman@ftllp.com
              Sean M. Hardy, CSB #266446
              Email: smhardy@ftllp.com
              FREEDMAN & TAITELMAN, LLP
              1901 Avenue of the Stars, Suite 500
              Los Angeles, California 90067
              Telephone: (310) 201-0005
              Facsimile: (310) 201-0045

              Attorneys for Defendants

       DATED this 1st day of April, 2019.

                                           TERRELL MARSHALL LAW GROUP PLLC

                                           By: /s/ Beth E. Terrell, CSB #178181
                                               Beth E. Terrell, CSB #178181
                                               Email: bterrell@terrellmarshall.com
                                               936 North 34th Street, Suite 300
                                               Seattle, Washington 98103-8869
                                               Telephone: (206) 816-6603
                                               Facsimile: (206) 319-5450

                                           Attorneys for Plaintiffs




TABLE OF EXHIBITS - 9
CASE NO. 3:14-CV-05266-VC
